UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

BETTER MORNINGS, LLC and ISLAND
BREEZE, LLC,

- against —

JOSEPH NILSEN and DIGITAL
CHECKMATE, INC.

 

Plaintiffs, 2:19 Civ. 03854

Defendants. WITH PREJUDICE

STIPULATION OF DISMISSAL

 

 

 

IT IS HEREBY STIPULATED AND AGREED by and between the Parties to

this action, by their undersigned counsel, that this action is hereby dismissed in its entirety, with

prejudice and without costs and/or attorneys’ fees to any party as against any other party,

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

Dated: New York, New York
January 24, 2020

 

WOLFFERS COHEN & EDDERAIT, LLP

By: / [A

Berwin Cohen

325 W. 38" Street, Suite ms
New York, NY 10016

(212) 706-0663

berwint‘@wolfferscohen.om

  

 

 

SCHLAM STONE & DOLAN LLP

My

Samuel L. Butt

26 Broadway

New York, NY 10004
(212) 344-5400
sbutt(@schlamstone.com

 

 

 
